[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 15, 2007
                              No. 06-15122                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-02527-CV-RDP

OLIVIA DAVIS,
EDDIE DAVIS,
TAMMY TAYLOR,


                                                          Plaintiffs-Appellants,

                                   versus

NPC PIZZA HUT,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (March 15, 2007)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Olivia Davis and Tammy Taylor, black females, and Eddie Davis, a black

male (collectively “plaintiffs”), appeal the district court’s grant of summary

judgment to their employer NPC Pizza Hut (“NPC”) on their Title VII

discrimination claim, 42 U.S.C. § 2000e-2(a). In August 2003, NPC promoted

Paula Stanford, a white female, from the position of restaurant general manager

(“RGM”) to area general manager (“AGM”), with responsibility for overseeing

five to ten restaurants. At that time, Olivia and Eddie Davis were RGMs for NPC

restaurants, while Taylor was an assistant manager at Olivia Davis’s restaurant.

      The district court granted summary judgment to NPC. We review the

district court’s grant of summary judgment de novo, viewing all facts and

reasonable inferences in the light most favorable to the non-moving party. Little v.

United Techs., 103 F.3d 956, 959 (11th Cir. 1997). Summary judgment is

appropriate where the evidence shows that there is no genuine issue of material

fact and that the moving party is entitled to judgment as a matter of law. Id.

      The plaintiffs attempted to use circumstantial, rather than direct, evidence to

prove discrimination on the basis of race. When a plaintiff’s Title VII claim is

based on circumstantial evidence, we evaluate the claim under the McDonnell

Douglas burden-shifting framework. See McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-4, 93 S. Ct. 1817, 1824-5 (1973). The plaintiff has the initial burden



                                           2
of establishing a prima facie case of discrimination. “In order to establish a prima

facie case. . . the plaintiff must demonstrate only that: (i) he or she belonged to a

protected class; (ii) he or she was qualified for and applied for a position that the

employer was seeking to fill; (iii) despite qualifications, he or she was rejected; and

(iv) the position was filled with an individual outside the protected class.” Vessels

v. Atlanta Indep. Sch. Dist., 408 F.3d 763, 768 (11th Cir. 2005) (in context of

failure to promote claim). Once the plaintiff has presented a prima facie case, the

burden shifts to the employer “to articulate some legitimate, nondiscriminatory

reason” for its employment action. McDonnell Douglas, 411 U.S. at 802, 93 S. Ct.

at 1824.

      If the employer does articulate such a reason, “the plaintiff must prove that

the reason provided by the defendant is a pretext for unlawful discrimination.”

Burke-Fowler v. Orange County, 447 F.3d 1319, 1323 (11th Cir. 2006). The

employee must meet his or her burden of production on pretext in order to avoid

summary judgment. See Kelliher v. Veneman, 313 F.3d 1270, 1275 (11th Cir.

2002) (“[T]he employer is entitled to summary judgment unless the plaintiff

proffers evidence sufficient to create a genuine issue of material fact that

discrimination was actually the reason for the challenged action.”). To show

pretext, the employee must “come forward with evidence . . . sufficient to permit a



                                            3
reasonable factfinder to conclude that the reasons given by the employer were not

the real reasons for the adverse employment decision.” Combs v. Plantation

Patterns, Meadowcraft, Inc., 106 F.3d 1519, 1528 (11th Cir. 1997). Accord Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 120 S. Ct. 2097 (2000).

      Here, assuming arguendo that the plaintiffs have made out a prima facie case

of discrimination, NPC has articulated a legitimate, nondiscriminatory reason for

promoting Stanford rather than one of the plaintiffs. NPC stated that it promoted

Stanford because she was more qualified for the position than the plaintiffs. NPC

produced evidence showing that Stanford met the internal minimum qualifications

for the AGM position, had years of experience managing multiple restaurants for

another company, and had owned and managed several of her own restaurants.

      Plaintiffs then had the burden of producing evidence sufficient to permit a

reasonable jury to conclude that NPC’s stated reason for promoting Stanford was

pretextual. Combs, 106 F.3d at 1528. Plaintiffs produced no such evidence. They

asserted that Stanford was less qualified than they were, based on the plaintiffs’

greater length of service with NPC. This did not, however, demonstrate pretext.

“[A] plaintiff may not establish that an employer’s proffered reason is pretextual

merely by questioning the wisdom of the employer’s reasons, at least not where. . .

the reason is one that might motivate a reasonable employer.” Brooks v. County



                                          4
Comm’n, 446 F.3d 1160, 1163 (11th Cir. 2006). Therefore, to establish pretext on

the basis of a comparison of qualifications, “the difference in qualifications must

be so glaring that no reasonable impartial person could have chosen the candidate

selected for the promotion in question over the plaintiff.” Vessels, 408 F.3d at

772. Accord Ash v. Tyson Foods, Inc., 546 U.S. 454, 126 S. Ct. 1195, 1197

(2006).

      Here, the difference in qualifications did not meet this standard. There must

be a “glaring” difference in qualifications if that difference alone is used to

impeach the employer’s stated reason for its decision. Vessels, 408 F.3d at 772. In

the instant case, this difference in qualifications was simply not present. In fact, it

was reasonable for NPC to conclude that Stanford was more qualified for the AGM

position than the plaintiffs were, despite their longer tenure with NPC. Stanford

had managed multiple restaurants for years, while plaintiffs had managed at most

one restaurant. One of the plaintiffs, Taylor, had not even been an RGM at the

time Stanford was promoted. The plaintiffs therefore could not establish pretext

simply by comparing their qualifications to Stanford’s. Because they produced no

additional evidence of pretext, they did not meet their burden of production, and

summary judgment was proper.

      Plaintiffs further argue on appeal that the district court erred in dismissing



                                            5
their case with prejudice. Dismissal with prejudice was, however, a necessary

result of the district court’s grant of summary judgment to NPC. See Tuley v.

Heyd, 482 F.2d 590, 594 n.2 (5th Cir. 1973).1

       AFFIRMED.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions handed down by the former Fifth Circuit before the
close of business on September 30, 1981.

                                               6